Citation Nr: 1617034	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  13-00 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel



INTRODUCTION

The Veteran had active duty service from January 1952 to December 1953.  His awards include the Combat Infantryman Badge. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This case was previously before the Board, most recently in October 2015, when it was remanded for further development.  It has been returned to the Board at this time for further appellate review.  There has been substantial compliance with the mandates of the remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has a lumbar spine disorder that is related to service.


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Proper notice was provided in August 2010.  The claim was subsequently readjudicated most recently in a January 2016 supplemental statement of the case.

The duty to assist has also been met.  The claims file includes records of treatment reported by the Veteran, including service treatment records and records of VA treatment.

Additionally, the Veteran underwent VA examinations and several opinions have been provided.  The Board finds that, taken together, the examinations and opinions are adequate.  The most recent examiner considered the Veteran's history and the examination results, and provided rationales for the opinions offered.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).



Analysis

The Veteran's service treatment records (STRs) are unavailable.  VA has concluded that the Veteran's records were destroyed in the fire at the National Personnel Records Center in July 1973.  Therefore, the Board exercised a heightened obligation to carefully apply the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative nexus evidence causally relating the current disability at issue to service is not eliminated.  Russo v. Brown, 9 Vet. App. 46 (1996).  It has been conceded that the Veteran injured his back in service when he fell in a hole during combat action in Korea.

The medical evidence of record also clearly establishes that the Veteran has a current back condition.  There was a VA examination in November 2012.  The Veteran was diagnosed with degenerative disease of the lumbar spine.  Also, back problems has been noted in the Veteran's VA treatment records.  The only issue is whether the Veteran's current back condition is related to service, to include the injury to his back.

The most recent addendum opinion was provided in December 2015.  The examiner gave the following opinion: "It is conceded that [the] Veteran sustained injury in service.  His records from VA start in 2004...  A bone scan performed at that time, for prostate cancer, noted degenerative changes in [the] spine...  [A] March 26, 2004 note states [the] Veteran is a retired mechanic and ex-smoker who quit 25 years ago.  He did complain of back pain and arthritis pain in hands.  12/12/2008 lumbar X-ray: Diffuse spondylosis of the spine including diffuse DDD, lower lumbar facet osteoarthritis and prominent paravertebral ossifications probably related to DISH [diffuse idiopathic skeletal hyperostosis]."

The examiner opined that it is less likely as not that the current back condition is due to or the result of injury in service.  The examiner provided the following rationale: The "Veteran's age, degenerative changes which can be related to age and work history, DISH, and scoliosis are most likely contributing cause[s] to his back [condition].  It was initially noted he had degenerative arthritis diffusely.  [The] Veteran worked as a mechanic and retired from that work which is a manual labor occupation and can contribute to degenerative changes.  He also has DISH which although the causes remains unknown, [m]echanical factors, dietary contributions, drugs, metabolic conditions have been hypothesized to be important...It has not been linked with trauma.  [The] Veteran also has scoliosis which is likely congenital or idiopathic.  The [V]eteran has other multiple conditions that could contribute to his findings [rather] tha[n] one injury alone."

There had been prior opinions provided.  For instance, in December 2012 the following medical opinion was provided: "It would be mere speculation to render an opinion since [the] patient is 80 years old, and DJD is a natural progression due to the ageing process, and not necessarily due to an event that occurred in the 1950's."  Following that opinion, there was another examination in October 2013.  That examiner again opined that it was less likely than not that the Veteran's current back condition was related to service.  The following rationale was provided: "there is insufficient evidence in the [service records] to support the L-spine DDD was seen in [service].  In addition, there is a significant time lapse in the past injury and the current L-spine DDD as well as this is primarily an age related condition."

In June 2015 another addendum opinion was provided: "Unable to determine without mere speculation if the current degenerative joint disease of the lumbar spine and diffuse idiopathic skeletal hyperostosis began in service as a result of the Veteran's in-service back injury sustained when he fell into a hole during combat, or is otherwise medically related to military service.  Rationale: Accepted that the Veteran incurred a back injury during his active duty combat service in Korea in 1952 and/or 1953.  However, there is no military, VA, or private medical records from post military 1953-2004.  Fifty (50) year history of work, injury, natural progression, diagnosis, and/or treatment that are silent.  It would only be mere speculation to try to elaborate on fifty (50) years of medical history."

The Board had found these earlier opinions inadequate.  However, the most recent opinion from December 2015 is adequate.  The examiner accepted as conclusive fact that the Veteran suffered a back injury after falling in a hole during combat in the Republic of Korea.  The examiner appropriately addressed the pertinent and relevant evidence of record and the lack of STRs and other treatment records was not used to support any conclusion reached, or used in any way to avoid giving a medical opinion as to the etiological cause of the Veteran's lumbar spine disorder.  The December 2015 opinion establishes that several factors, not related to a fall in service, are more likely the cause of the Veteran's current back condition.  The examiner commented that the Veteran had degenerative arthritis diffusely, had work experience that can contribute to degenerative changes and has a condition (DISH) that is not linked to trauma.  Also, the examiner specifically opined that it is less likely as not that the fall in service is related to the Veteran's current condition.  This opinion is not speculative and weighs against service connection.  

The medical evidence of record does not include any opinions in support of service connection.  While there are treatment records noting back problems, these records are dated several decades after service and none of the records include any opinion that the Veteran's current condition is related to service, including a fall in service.  The Veteran has not submitted any medical opinion that provides evidence of service connection.

There are extensive treatment records that date from 2004.  The VA treatment records do not indicate that back treatment was conducted in the decades between service and 2004.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran addressed the absence of any treatment records prior to 2004 by stating that his back continued to bother him after service, but he self-treated for many years.  The Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, the December 2015 VA examiner did not base the opinion on a lack of evidence of treatment.  Rather, that examiner considered the nature and course of the Veteran's back disability in providing the opinion; he addressed the Veteran's age, work history and course of specific diagnoses such as DISH.  Maxson, 230 F.3d at 1333.  

As a Veteran combat veteran, the Veteran is entitled to the combat presumption.  In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Pertinent case law provides that 38 U.S.C.A. § 1154(b) does not create a presumption of service connection for a combat veteran's alleged disability and that the veteran is required to meet his evidentiary burden as to service connection such as whether there is a current disability or whether there is a nexus to service which both require competent medical evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

Even affording the Veteran the combat presumption, he has alleged one fall in service where he injured his back.  The December 2015 VA examiner specifically considered the Veteran's fall and his experiences in service before deciding that his back problems are not related to his period of service.  That examiner included a detailed discussion of the various back diagnoses of record and specifically noted that one (DISH) is not linked to trauma.  The other diagnoses the examiner related to age and the Veteran's work history.  

The Board also considered the Veteran's lay statements.  Although lay persons are competent to provide opinions on some medical issues, the diagnosis and etiology of back conditions falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau, 492 F.3d at 1377.  Therefore, the Veteran is not considered competent (meaning medically qualified) to address the etiology of his back condition.

In several writings, including in February 2016, the Veteran rightly argues that he is not to blame for the loss of his STRs.  He also rightly points out that the injury in service is conceded.  However, the proof of an injury does not equate with proof of a connection between the injury in service and the current problems.  He claims that if his STRs were available it would be clear that his injury in service is the source of his back problems.  He also claims that the examiner's opinion is speculative when opining on the possibility that the Veteran's condition is related to age and natural progression.  The Board does not find that the examiner's opinion is speculative.  The examiner has opined that, based on a review of the evidence and medical experience, it is less likely as not that the Veteran's condition is related to the injury in service and there are other, more likely, sources of the current condition that are not related to service.  The Veteran also took issue with the description of his employment as "manual labor" and that it did not impact his back condition.  Again, the examiner did not rely on the Veteran's employment as to why the current back condition is not related to the fall in service.  Instead, the examiner took into account the Veteran's entire history and the lack of complaints of back pain until 2004 as the reasons for a negative medical opinion.

In deciding this appeal, the competent medical records carry greater probative weight.  The treatment records establish that that the Veteran's onset of back problems was several decades after service and related to other factors such as age and post-service activities; therefore, there is no link between the condition and service.  Therefore, entitlement to service connection is not warranted.

In sum, the evidence of record does not support a finding that service connection is warranted.  The preponderance of the medical evidence is against a finding of service connection.  There is no medical opinion or evidence in the record that supports a finding of service connection.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease of the lumbar spine with diffuse idiopathic skeletal hyperostosis, is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


